Citation Nr: 0607735	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  93-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain with muscle spasm for the 
period prior to November 20, 1995.

2.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain with muscle spasm for the 
period since November 20, 1995.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension, on appeal from the initial 
determination.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
November 1991.  He also served with the Army National Guard 
for over 20 years.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1992 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that assigned a 10 percent disability evaluation 
for lumbosacral strain, after granting service connection for 
the same.  The veteran appealed the assigned rating.  
Thereafter, by a rating action dated in July 1999, the 
veteran was awarded a 20 percent disability rating for his 
lumbosacral strain, effective from November 3, 1991, and a 40 
percent disability rating, effective from November 20, 1995.  
In December 2005, the veteran was granted service connection 
for radiculopathy of the left lower extremity as secondary to 
chronic lumbosacral strain.  A 10 percent disability 
evaluation was assigned.

This matter also stems from a May 1999 rating decision that 
granted service connection for hypertension.  A non-
compensable disability evaluation was effective from November 
1991, which had been the date of claim for service 
connection.  The veteran appealed this determination.  In 
October 2005, the non-compensable disability rating assigned 
to hypertension was increased to 10 percent, effective from 
November 3, 1991.

The veteran was afforded a personal hearing at the local RO 
before the undersigned acting veterans law judge in April 
2003.  A transcript of that hearing is of record.

The Board most recently remanded this matter in October 2003 
for the purpose of curing specified due process deficiencies.  
The matter was returned to the Board in February 2006 for 
final appellate consideration. 

Finally, the Board notes that this matter initially included 
the claim for service connection for bladder incontinence.  
Service connection for frequent urge and occasional stress 
urge incontinence was granted by the RO in October 2005, 
effective from December 1992.  As such, the issue of 
entitlement to service connection for bladder incontinence is 
no longer the subject of appellate consideration.

FINDINGS OF FACT

1.  For the period prior to November 20, 1995, there is no 
evidence that the veteran's low back disability resulted in 
severe loss of range of motion; severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion; or that 
there was radiological evidence documenting the presence of a 
herniated nucleus pulposus.

2.  For the period since November 20, 1995, there is no 
evidence that the veteran's low back disability has resulted 
in unfavorable ankylosis of the entire thoracolumbar spine; 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

3.  The evidence demonstrates the veteran's hypertension 
requires medication for control, but that diastolic pressure 
findings of 110 or more or systolic pressure findings of 200 
or more are not predominant.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for lumbosacral strain with muscle spasm have not 
been demonstrated for the period prior to November 20, 1995.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002).

2.  The criteria for a disability evaluation in excess of 40 
percent for lumbosacral strain with muscle spasm have not 
been demonstrated for the period since November 20, 1995.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002), Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (2003), Diagnostic 
Codes 5235, 5241, 5242, 5243 (2005).

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been demonstrated.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (effective before and after 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in April 2004 and August 2005, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for an increased evaluation, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was informed of the evidence that VA 
had requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claims higher disability ratings.  The 
August 2005 letter specifically informed the veteran to 
provide "any additional evidence or information" that he 
possessed that pertained to his claims.  The April 2004 and 
August 2005 letters therefore provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The November 1991 rating decision, October 1992 Statement of 
the Case (SOC), May 1999 rating decision, July 1999 
Supplemental Statement of the Case (SSOC), November 1999 
Statement of the Case, and Supplemental Statements of the 
Case (SSOCs) dated in March 2003 and December 2005 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for increased ratings.  
The March 2003 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial. 

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the element of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id  

The aforementioned SOCs and SSOCs provided the veteran with 
the text of VA regulations specifying that his disability 
ratings would be determined by application of the General 
Rating Schedule, and the circumstances under which an 
extraschedular rating determination would be appropriate.  
Diagnostic Codes relating to his claimed disabilities have 
also been included in these documents. 

Although the VCAA notice with regard to the degree of 
disability did not precede the initial adjudication, the 
notice provided in the SOC cured this procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  For this 
reason, the veteran has not been prejudiced by the timing of 
the VCAA notice as to the degree of disability element.

The Board is also aware that no notice was provided as to the 
effective date element listed above.  However, the veteran 
was not prejudiced by this defect.  This notice defect 
amounts only to harmless error because the RO clearly 
provided an explanation for the ratings assigned in this case 
and the basis for the effective dates it chose.  Further, 
because the Board has found that the evidence did not satisfy 
a rating higher than the grant by the RO, the issue of 
assigning an effective date for ratings was never reached.  
Therefore, this defect did not affect the outcome of the 
case, so there could be no prejudice.  Id at 116.

Treatment records have been obtained from the J. Forrester, 
M.D., and the Alexandria VA Medical Center (VAMC).  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claim on appeal.  The 
veteran has been afforded multiple VA examinations to 
determine the severity of his service connected low back 
disability and hypertension.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements and each of the five service connection 
elements) and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. Mar. 3, 2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
April 2004 notice was not given prior to the initial 
adjudication of the claims, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2004 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in December 2005.  



Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for the veteran's low 
back disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to those disabilities.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Lumbosacral strain 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).



Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20


Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.


Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2004)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

For the period prior to November 20, 1995,  the Board finds 
that the veteran's low back disability is appropriately 
evaluated as 20 percent disabling.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  There is no evidence of listing of the 
whole spine or a positive Goldthwaite's sign, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  There is also no evidence to support 
an increased (40 percent) rating under the criteria governing 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Although the veteran has 
complained of pain radiating into his left lower extremity, 
there was no evidence of a herniated nucleus pulposus prior 
to November 20, 1995, which is when a CT scan confirmed the 
presence of the herniated nucleus pulposus at L3-4.  
Moreover, prior to November 20, 1995, there were only 
findings pertaining to "occasional numbness."  A July 1992 
treatment note indicated that the veteran endorsed chronic 
low back pain with lower left radicular pain, but that motor 
and sensory examinations were normal and deep tendon reflexes 
were intact.  Muscle strength was 5/5.  Straight leg raising 
was positive to 80 degrees.  Similarly, a March 1994 
treatment note described that the veteran's low back pain as 
non-radiating, and that he had full muscle strength 
throughout.  Consideration has been given to the veteran's 
complaints of pain on motion and weakness of the lumbar 
spine.  However, even in considering the tenets of 38 C.F.R. 
§§ 4.40, 4.45, 4.50, the Board finds that a disability 
evaluation in excess of 20 percent under the rating criteria 
for intervertebral disc syndrome is not warranted.  See 
VAOPGCPREC 36-97 (1997) (holding that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae).  In other words, the Board 
finds that a disability evaluation under the rating criteria 
for intervertebral disc syndrome would not yield a higher 
rating.

There is also no evidence of severe limitation of motion of 
the lumbar spine.  When he was examined by VA in December 
1991, the veteran had a full range of motion of the lumbar 
spine.  He reported only occasional lumbar spasm.  Treatment 
records for the period between 1991 and 1995 fail contain any 
significant findings of loss of range of motion of the lumbar 
spine.   The medical evidence likewise does not reflect 
objective evidence of pain, instability, or weakness greater 
than that contemplated by the 20 percent rating.  Application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not 
provide a basis for a rating higher than 20 percent for the 
period prior to November 20, 1995.

The Board also finds that the criteria for an evaluation in 
excess of 40 percent for the period since November 20, 1995, 
have not been met.  The veteran is already receiving the 
maximum rating for loss of range of motion of the lumbar 
spine under the "old" and "new" rating criteria.  Even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable).  The veteran is also 
receiving the maximum schedular rating for chronic 
lumbosacral strain under the "old" Diagnostic Code 5295.  
Therefore, the only means by which a higher rating could be 
assigned would be if there is evidence unfavorable ankylosis 
of the entire thoracolumbar spine; pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings; or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past year

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

VA examinations dated in August 1998, August 2000, and 
December 2004 all indicate that the veteran retains some 
motion of his back.  An X-ray taken in December 2004 revealed 
early degenerative changes of the lower spine.  In other 
words, there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  A higher disability evaluation under 
the "old" Diagnostic Code 5289 or "new" Diagnostic Code 
5240 would therefore be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  Neurological examinations conducted in August 
1998 and December 2004 both indicated that deep tendon 
reflexes were bilaterally symmetrical and normal, and that 
plantar response was flexor.  Both examinations also revealed 
that the veteran retained normal muscle mass, strength, and 
tone throughout.  There was no evidence of muscle atrophy or 
spasm at either examination.  Sensory examination remained 
intact but there some impairment of vibration.  In this 
regard, the Board again notes that the veteran is already 
receiving a separate 10 percent disability evaluation for 
radiculopathy of the left lower extremity under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  As discussed 
above, VAOPGCPREC 36-97 (1997) held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  The Board recognizes the fact 
that veteran complains of chronic low back pain that is 
aggravated by repetitive use, and that he reports flare-ups 
of back pain once every two to three weeks that requires bed 
rest and the use of Vicodin.  However, when he was examined 
in December 2004, the examiner specifically concluded that 
there was no additional limitation of motion due to fatigue, 
weakness, or lack of endurance following repetitive use.  A 
similar observation was made at the August 1998 examination.  
Thus, even in considering the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.50, the Board finds that a disability evaluation in 
excess of 40 percent under the rating criteria for 
intervertebral disc syndrome is not warranted.



Hypertension

Prior to January 12, 1998, the Rating Schedule provided a 10 
percent rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

The revised Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998).

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.

Based upon the evidence of record, the Board finds that a 
rating in excess of 10 percent for the veteran's service-
connected hypertension is not warranted.  Although the 
medical evidence includes diastolic pressure findings of 110 
or more, the Board finds these higher readings were not 
predominant either over the course of the appeal or during 
any specific period of time.  For example, blood pressure 
readings consistent with the former and revised 10 percent 
criteria were noted in December 1991, August 1998, July 1999, 
August 1999, January 2000, July 2000, and December 2004 VA 
examinations.  VA examinations in December 2000 and January 
1997 showed some isolated diastolic readings in excess of 
110, but the evidence as a whole, including treatment records 
and examination reports, overwhelmingly does not show 
readings predominantly in the range needed for the next 
higher rating.  

The Board further finds that the reported blood pressure 
readings of record were consistent throughout the course of 
the appeal, and that no probative evidence has been submitted 
which demonstrates higher pertinent findings were improperly 
omitted.  Recognition is given to a December 1999 statement 
wherein the veteran reported diastolic readings in excess of 
120 for a three day period, which was witnessed by a nurse.  
However, the veteran also indicated that these readings were 
obtained after he purposefully stopped taking his blood 
pressure medication.  These readings therefore have limited 
probative value.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back disability or hypertension.  There is also no 
objective evidence that the veteran's low back disability 
and/or hypertension have caused marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain with muscle spasm for the period prior 
to November 20, 1995, is denied.

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with muscle spasm for the period since 
November 20, 1995, is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


